Citation Nr: 0607067	
Decision Date: 03/10/06    Archive Date: 03/23/06	

DOCKET NO.  01-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury. 

2.  Entitlement to an increased evaluation for a torn rotator 
cuff of the right shoulder, currently evaluated at 20 
percent.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from June 2000 and June 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The veteran, 
who had active service from June 1967 to June 1970 and from 
January 1975 to August 1975 with additional periods of 
service in the Army Reserve until retirement in November 
1996, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In June 2003 and 
August 2004, the Board returned the case to the RO for 
additional development.  Following accomplishment of the 
requested development, the case was returned to the Board for 
further appellate review.  

By letter dated in October 2005, the veteran was apprised 
that the Veterans Law Judge who had conducted a June 2002 
hearing was no longer employed by the Board.  The veteran was 
afforded the opportunity to present testimony at an 
additional hearing.  By response received in January 2006, 
the veteran declined this opportunity.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have residuals of the right 
foot injury he sustained during service.  

3.  Motion of the veteran's right shoulder is not limited to 
midway between the side and shoulder level, nor is his right 
shoulder disability shown to be productive of moderately 
severe damage to Muscle Group III.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury were not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for a torn rotator cuff of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71, 4.71a, 4.73, 
Diagnostic Code 5299-5302 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters sent to the veteran dated in 
June 2003 and August 2004.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b) by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the veteran about the information and 
evidence the VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims.  

The VCAA letters were provided to the veteran after the 
initial unfavorable decisions in this case.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b).  However, in another 
case regarding the timing of the VCAA notice, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in such situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Following the 
appropriate content-complying notice being provided to the 
veteran, additional evidence was accumulated and reviewed by 
the RO.  The RO then continued the denial of the benefits 
sought and issued Supplemental Statements of the Case, most 
recently in October 2005 - such satisfying the notification 
requirements of the VCAA.  The  veteran and his 
representative have not argued that any possible error or 
deficiency in the VCAA notice has prejudiced him in the 
adjudication of his claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Therefore, under these circumstances the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file, 
as are private and VA medical records identified by the 
veteran.  In addition, the veteran has been afforded VA 
examinations to address the medical questions presented in 
his claims.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the veteran's 
claims.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.  

Service Connection Claim

The veteran contends that he sustained an injury to his right 
foot during service and that he has residual disability 
attributable to that injury.  More specifically, the veteran 
relates that he sustained an injury to his right foot when a 
55-gallon diesel tank fell on his foot in 1987 while 
stationed at Fort Gordon, Georgia.  He indicated that he 
received treatment for the injury during service and that he 
has experienced recurring pain since the date of that injury.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).



A service medical record dated in May 1987 reflects that the 
veteran was seen for emergency care and treatment after a 
tank of diesel fuel fell on his right foot.  The assessment 
was of a contusion of the right foot.  When seen the 
following day with complaints of swelling and pain in the 
dorsum of the right foot the assessment was tendonitis.  The 
veteran's service medical records contain no additional 
entries pertaining to the right foot until the veteran was 
seen in January 1988 with complaints of right foot pain and 
the assessment at that time was of foot pain.  The veteran 
was seen again with complaints of foot pain in July 1988, and 
when seen in January 1989 the assessment was of a right foot 
strain.  

Service medical records also show the veteran was seen with 
complaints of right foot pain in August 1992.  At the time of 
an "over-40" physical examination performed in September 
1992 the veteran reported a problem with his right foot 
related to the 1987 injury, but the Report of Medical 
Examination portion of the examination indicated that 
clinical evaluation of the feet was normal.  

Medical records dated following the veteran's separation from 
service reflect that the veteran has reported complaints of 
right foot pain and VA medical records demonstrate that the 
veteran has a currently diagnosed disorder of his right foot.  
For example, a VA outpatient treatment record dated in 
October 2000 contains assessments of pes planus, a hallux 
valgus deformity (bunion) and a probable arthritic joint.  At 
a VA examination in February 2003, there was X-ray evidence 
of a mild hallux valgus deformity of the first 
metatarsophalangeal joint with some sclerocystic change of 
the head of the first metatarsal bone on the right side.  

The evidence thus indicates that the veteran has a current 
disability.  However, the preponderance of the evidence 
indicates that the veteran's currently diagnosed right foot 
disorder is not related to the injury the veteran sustained 
during service - the nexus requirement discussed above.  

The evidence that supports the veteran's claim consists of 
two outpatient treatment records both dated in 2000.  An 
outpatient treatment record dated in August concluded with a 
pertinent assessment of foot pain related to old trauma and a 
record dated in October 2000 concluded with an assessment of 
a probable arthritic joint secondary to past trauma.

The veteran was afforded two VA examinations to specifically 
address the possibility that the veteran currently had a 
right foot disorder that was related to the injury the 
veteran sustained during service.  However, neither 
examination provided any support for the veteran's claim for 
service connection.  

The February 2003 VA found good documentation of the injury 
in service, but the examiner noted that X-rays were negative 
and that the veteran apparently had no fracture.  The 
examiner explained that he was unable to find any records of 
any specific diagnosis other than pain in the right foot that 
had been diagnosed over the years and that the pain appeared 
to be intermittent.  The examiner noted pain in the lateral 
plantar aspect of the foot, which was not necessarily related 
to the service injury.  The examiner noted that X-rays of the 
foot were negative, except for changes in the first 
metatarsal head and the mild hallux valgus, but that those 
findings were not in the location of the veteran's pain and 
tenderness.  The examiner concluded that given the initial 
injury involved no fracture and the fact that the veteran was 
able to return to his regular duties in just a few days, it 
was at least as likely as not that the current right foot 
disorder was not related to the service injury.  

A December 2004 VA examiner noted that the veteran had 
sustained a right foot injury during service but stated that 
the veteran's complaints of pain were not supported of any 
type of abnormal finding.  The examination report makes 
reference to a hallux valgus deformity, a bunion, but no 
other bony abnormality.  The examiner concluded that it did 
not appear to be a problem at this point other than the 
stated symptoms of pain.

The medical evidence does not demonstrate that the veteran 
has residuals of the right foot injury he sustained during 
service.  While there are two VA medical records that offer 
some support for the veteran's claim, neither of those 
assessments or opinion were based on a review of all medical 
records contained in the veteran's claims file, for example, 
the veteran's service medical records which delineate the 
nature of the initial injury.  However, the two VA 
examinations both reflect that the veteran's claims file, 
including his service medical records, were reviewed in 
reaching the conclusions following the examination.  Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

Apart from a definitive review of the claims folder, both VA 
examiners provided rationale for the conclusions reached, and 
their opinions are of greater probative value than the bare 
conclusions recorded following two outpatient visits.  While 
the VA examiners noted the veteran's complaints of right foot 
pain, it has been held that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

Therefore, the Board finds that the preponderance of the 
medical evidence demonstrates that the veteran does not have 
residuals of the right foot injury he clearly sustained 
during service.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran has a right foot disorder that 
had its origin during service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  The veteran was advised of the need to submit 
medical evidence demonstrating a nexus between a current 
right foot disorder and service by way of the June 2003 and 
August 2004 letters provided to him in connection with his 
claim, but failed to do so.  

A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised by 
the June 2003 and August 2004 letters of the need to submit 
medical evidence of a relationship between a current right 
foot disorder and the injury he sustained in service.  While 
the veteran is clearly of the opinion that he has a current 
right foot disorder that is related to service and the injury 
he sustained during service, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for residuals of a right foot injury is not 
established in the absence of competent medical evidence 
demonstrating a relationship between a current disorder and 
the injury the veteran sustained during service.  

Increased Rating Claim

The veteran essentially contends that the current evaluation 
assigned for his right shoulder disorder does not accurately 
reflect the severity of that disability.  The veteran relates 
that he experiences symptomatology that includes pain, 
weakness and limitation of motion of his right shoulder.  As 
such, the veteran believes he is entitled to a higher 
evaluation for his right shoulder disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A rating decision dated in July 1998 granted service 
connection for a torn rotator cuff of the right shoulder with 
marked pain and limitation of motion.  That rating decision 
assigned a 20 percent evaluation under 38 C.F.R. §§ 4.20, 
4.73, Diagnostic Code 5299-5302.  That rating decision also 
noted that the veteran was right handed and thus evaluated 
the veteran's disability as a disability involving the major 
extremity.  That evaluation has remained in effect since that 
time.

Under 38 C.F.R. § 4.73, Diagnostic Code 5303, which pertains 
to Muscle Group III, a 20 percent evaluation is for 
assignment for moderate damage to that Muscle Group, a 30 
percent evaluation for moderately severe damage and a 40 
percent evaluation for severe damage.  An evaluation could 
also be assigned for the veteran's right shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, based on the 
degree of limitation of motion of his right arm.  Under that 
Diagnostic Code, a 20 percent evaluation is for assignment 
when motion of the arm is limited to shoulder level, a 30 
percent evaluation when motion is limited to midway between 
the side and shoulder level and a 40 percent evaluation when 
motion is limited to 25 degrees from the side.  

The evidence for consideration in determining the appropriate 
evaluation for the veteran's right shoulder disability 
consists of private and VA medical records and reports of VA 
examinations performed in May 2000, February 2003 and 
December 2004.  While the private and VA medical records 
document complaints and treatment referable to the veteran's 
right shoulder, those records do not contain the clinical 
findings necessary to evaluate the severity of the veteran's 
right shoulder under the Schedule for Rating Disabilities.  
As such, the three VA examinations are of increased probative 
value in evaluating the severity of the veteran's right 
shoulder disability.  

The examinations do not demonstrate that the veteran's right 
shoulder disability warrants a higher evaluation since those 
examination reports do not contain evidence of moderately 
severe damage to Muscle Group III or evidence that the 
veteran's right shoulder motion is limited to midway between 
the side and shoulder level.  For example, at the time of the 
May 2000 VA examination the examiner indicated that there was 
objective evidence of painful motion, weakness, tenderness 
and guarding of movement, but he did not identify any edema, 
effusion, instability or abnormal movement of the right 
shoulder.  The examiner indicated that motion of the right 
shoulder stopped when pain began, yet forward flexion of the 
right shoulder was to 122 degrees, abduction to 110 degrees, 
external rotation to 64 degrees, and internal rotation to 67 
degrees.  While the diagnosis following the examination was 
postoperative rotator cuff repair with degenerative joint 
disease of the right shoulder and loss of function due to 
pain, the loss of function in the presence of pain was not 
midway between side and shoulder level.  

At the time of the February 2003 VA examination the examiner 
indicated that there was no muscle atrophy in the upper 
extremities, including the deltoid muscle.  Motor strength 
was normal, but with repeated resisted shoulder abduction.  
The veteran did have some fatigue in the right shoulder with 
some fatigue-related weakness in the deltoid.  There was no 
shoulder incoordination.  Motion of the right shoulder was 
described as forward flexion of 137 degrees with the veteran 
developing pain over 90 degrees as evidenced by a wincing 
appearance of his face.  Abduction was to 113 degrees with 
pain over 90 degrees, again with objective confirmation of 
pain.  Extension was 70 degrees and was not painful.  
Internal rotation was to 80 degrees, and external rotation 
was to 54 degrees actively and 58 degrees passively with pain 
on extremes of range of motion of both internal and external 
rotation.  

Following that examination the assessment was of a right 
rotator cuff tear, status post arthroscopic surgery with 
decompression for impingement and chronic intermittent right 
shoulder pain.  The examiner observed that when veteran's arm 
was down below his shoulder level, he generally did not 
experience pain unless he was holding his arms out away from 
his body for a prolonged period of time, such as using a 
keyboard.

Similarly, at the time of a December 2004 VA examination 
there was no evidence that the veteran's right shoulder 
motion was limited midway between the side and shoulder level 
or that there was moderately severe damage to Muscle Group 
III.  That examination noted there was minimal tenderness of 
the rotator cuff area.  Forward flexion and abduction were 
both to 160 degrees with the last 30 to 40 degrees of that 
motion being painful.  It was noted that following repetitive 
use the range of motion remained the same, but the veteran 
reported increased pain from the last 30 to 40 degrees.  
Internal rotation was to 90 degrees and external rotation was 
to 45 degrees.  The examiner noted that there was no further 
limitation of motion due to weakness, fatigability, or 
incoordination following repetitive use.  Examination of the 
rotator cuff showed pain impingement testing, but the veteran 
did not have a drop arm, which the examiner explained was a 
strong signal of a significant rotator cuff tear or 
supraspinatus tear.  Strength of the shoulder was minimally 
to moderately reduced compared to the opposite shoulder in 
the range of motion to 90 degrees and above.  

An evaluation in excess of 30 percent is not warranted for 
the veteran's right shoulder disability.  The medical 
evidence does not demonstrate moderately severe damage to 
Muscle Group III, nor does the medical evidence demonstrate 
that the veteran's right shoulder motion is limited to midway 
between the side and the shoulder, despite the presence of 
pain and following repetitive motion testing.  In reaching 
this decision the Board has considered, along with the 
scheduler criteria, any functional loss due to flareups of 
pain, fatiguability, incoordination, pain on movement and 
weakness, but the veteran is not shown to have the requisite 
functional loss to warrant a higher evaluation.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

In sum, while the veteran contends that the service-connected 
right shoulder disability has increased in severity, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities.  Cf.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, a higher evaluation for the veteran's right 
shoulder disability is not warranted.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Service connection for residuals of a right foot injury is 
denied.  

An evaluation in excess of 20 percent for a torn rotator cuff 
of the right shoulder is denied.  



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


